Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 17, 2017

                                    No. 04-16-00782-CV

                            IN THE INTEREST OF C.R-A.A.,

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 15189A
                       Honorable N. Keith Williams, Judge Presiding


                                       ORDER
       After our opinion issued on May 24, 2017, appellant filed a motion to suspend
enforcement of the trial court’s order, which was the subject of the appeal. After review, we
DENY appellant’s motion.


                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2017.



                                                  ___________________________________
                                                  Luz Estrada
                                                  Chief Deputy Clerk